

115 HR 6338 IH: To prohibit the use of Federal funds by the National Endowment for the Arts to award a grant for South Dakota State University’s “Historic Hobo Day”.
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6338IN THE HOUSE OF REPRESENTATIVESJuly 11, 2018Mr. Norman introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo prohibit the use of Federal funds by the National Endowment for the Arts to award a grant for
			 South Dakota State University’s Historic Hobo Day.
	
 1.Limitation on the use of fundsNo Federal funds may be used by the National Endowment for the Arts to award a grant for South Dakota State University’s Historic Hobo Day.
		